Citation Nr: 1627582	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  14-03 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as a qualifying chronic disability.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher

INTRODUCTION

The Veteran served on active duty for training from January 2003 to June 2003 and active duty from December 2003 to March 2005, with service in Southwest Asia during the Persian Gulf War.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2013, the Veteran presented testimony at a hearing before a Decision Review Officer at the RO.  In April 2016, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system and the Virtual VA electronic claims file.  Virtual VA, in pertinent part, contains VA treatment records dated from 2005 to 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to obtain an adequate VA medical opinion in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  The Veteran essentially contends that he has respiratory symptoms, however diagnosed, that began during his service in Southwest Asia and have persisted since that time.  Service treatment records show that the Veteran was seen in April 2004 with complaints of sinus congestion and pain.  He was seen again in June 2004 with complaints of sinus drainage and a sore throat for a week.  Following service, the first complaints of respiratory symptoms were noted in May 2011, when VA treatment records note complaints including congestion, cough and sore throat.  The diagnosis was acute pharyngitis/bronchitis.  The Veteran was seen for these symptoms again in July 2011 and January 2012; the diagnosis was upper respiratory infection (URI).  See VVA.  

In a March 2012 VA examination report, the examiner noted the Veteran's history of "self-limiting URI" in 2011 and 2012 and a history of tobacco abuse.  The examiner opined that the Veteran did not have a chronic respiratory condition and further stated that it appears "as if he [sic] allergic rhinitis on exam which isn't caused by GW (Gulf War) exposure."  No further explanation was provided.  During February 2013 and April 2016 hearings, the Veteran testified that he often treated his respiratory symptoms with over the counter medication, and did not seek medical treatment for years because of his ongoing psychiatric problems.

The Board finds that the March 2012 VA examination report is inadequate as the examiner failed to address the Veteran's lay statements as to having had respiratory symptoms since service which he often treated himself and did not provide an adequate rationale.  On remand, an opinion as to whether the Veteran's claimed disability can be linked to a medically unexplained chronic multisymptom illness, due to his service in the Persian Gulf or to an undiagnosed illness, or, alternatively, if any diagnosed respiratory disorder can be linked to his active duty service, to include the complaints of congestion, sore throat, headache and sinus pain noted therein.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an examination regarding the Veteran's respiratory symptoms.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must provide the following opinions: 

(1) is there a current respiratory disorder; if not, explain the prior diagnoses of URI, pharyngitis, bronchitis, and allergic rhinitis; 

(2) is it at least as likely as not (50 percent or greater probability) that each diagnosed respiratory disorder had its onset in or was caused by military service, to include the symptoms noted in 2004 STRs; and 

(3) is it at least as likely as not (50 percent or greater probability) that the Veteran's respiratory symptoms are an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology? 

The examiner must specifically address the Veteran's credible lay statements of continuity of symptoms and self-treatment, the medical evidence of record, and any medical principles used in providing the above-noted opinions. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure complete compliance with the directives of this remand.  If the medical opinion is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

